DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of RNA cleaving domain the species of effector/modulating domain in the reply filed on 7/20/2022 is acknowledged.
Claim 1 has been cancelled.  
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 2-9 and 11-21 are under examination.

Claim Objections
2.	Claim 2 is objected to because of the recitation “a corresponding wild type (WT) Cas9” (line 5), “a target RNA” (line 7), and “a wild type guide RNA” (13).  Appropriate correction to “the wild type (WT) Cas9, “the target RNA”, and “the wild type guide RNA” is required.

3.	Claim 17 is objected to because of the recitations “a corresponding wild type (WT) Cas9” (lines 7 and 10) and “a target RNA” (line 15).  Appropriate correction to “the corresponding wild type (WT) Cas9” and “the target RNA” is required.


4.	Claim 21 is objected to because of the recitation “or” in line 2.  Appropriate correction to replace this recitation with “and” is required.

Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 2-9 and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-9 and 11-21 are indefinite because they merely recite “employing” without setting forth any active, positive step delimiting how “employing” is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).

	
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2-4, 6-9, 11-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over O'Connell et al. (Nature, online 9/28/2014, 516: 263-266), in view of each Zhang et al. (Mol. Ther., online December 2013, 22: 312-320), Weiss et al. (PGPUB 2015/0353905), and Liu et al. (PGPUB 2016/0215276).  All references are of record in the parent application 15/359,567.
O'Connell et al. teach altering a target RNA in a cell by using an RNA-targeted nucleoprotein complex comprising a nuclease-inactive Cas9 and an sgRNA, where the sgRNA comprises crRNA and tracrRNA and where Cas9 is from S. pyogenes (claims 2 and 4).  The sgRNA of O'Connell et al. has on its 5’ end a guide sequence that binds to the target RNA and on its 3’ end a sequence capable of binding the nuclease-inactive Cas9; the 3’ end comprises hairpins (i.e., secondary structures) (see paragraph bridging p. 265 and 266; Fig. 1a and 4d; Methods; Extended Data Figure 7).  Although not specifically taught by O'Connell et al., using an sgRNA derived from S. pyogenes would have been obvious to one of skill in the art (i.e., the 3’ end sequence is derived from the wild type S. pyogenes gRNA; claim 2).  O'Connell et al. teach that the RNA-targeted nucleoprotein complex could be used for altering the target RNA by linking effector polypeptides to the nuclease-inactive Cas9 (see Extended Data Fig. 8). 
O'Connell et al. do not specifically teach that the effector polypeptide is an endonuclease (claims 8, 9, 11, 12, 18, and 19).  However, using an endonuclease is suggested by the prior art.  For example, Zhang et al. teach that myotonic dystrophy 1 (DM1) is caused by CUG expansion; Zhang et al. teach that targeting endonucleases to the CUG RNA repeats in cells from DM1 patients results in the degradation of the pathogenic RNA and suggest targeting the CUG repeats for DM1 therapy (see Abstract; paragraph bridging gp. 312 and 313).  Weiss et al. teach that Cas9 can be tethered to any target RNA by just changing the guiding sequence of the gRNA; tethering to the target RNA is suitable to treat genetic diseases (see [0013]-[0016]; [0126]).  One of skill in the art would have found obvious to modify the nucleoprotein complex of O'Connell et al. by using a guide sequence capable of binding to the GUG repeats and linking an endonuclease to the nuclease-inactive Cas9 with the reasonable expectation that doing so would result in a composition suitable for the downregulation of the toxic RNA levels found in the cells of DM1 patients (claims 2 and 17).  
The nuclease-inactive Cas9 of O'Connell et al. and Zhang et al. is obtained by inactivating mutations and not by deleting the nuclease domains (claims 2, 13, and 17).  However, nuclease-inactive Cas9 polypeptides obtained by deleting the nuclease domains were known and used in the prior art to tether effector domains to a nucleic acid of interest, for example by Liu et al.  Liu et al. teach that minimizing Cas9 by deleting HNH and RuvC1 increases the efficiency of delivery to cells (claim 13) (see [0006]; [0011]; [0023]; [0044]; [0104]).  Liu et al. teach that Cas9 could also be derived from Corynebacterium diphtheria (claim 6) (see [0046]).  Based on these teachings, one of skill in the art would have found obvious to modify the nucleoprotein complex of O'Connell et al. and Zhang et al. by replacing their nuclease-inactive Cas9 with the minimized, nuclease-inactive Cas9 of Liu et al. to achieve the predictable result of obtaining a composition suitable to downregulate toxic RNAs.  Since it lacks HNH and RuvC1, the minimized Cas9 lacks DNA cleaving and nickase activity (claim 17).  As evidenced by the specification, the minimized Cas9 of Liu et al. lacks the amino acids 775-909 (see [0036] and [0065]; claim 3).
With respect to claim 7, one of skill in the art would have found obvious to use routine experimentation and vary the length of the complementary and Cas9 binding sequences in order to optimize the nucleoprotein complex for specifically targeting the RNA of interest.  Routine optimization is not considered inventive and no evidence has been presented that the selection the claimed sequence lengths was other than routine or that the results should be considered unexpected in any way as compared to the closest prior art (see MPEP 2144.05 II).
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

9.	Claims 2-9, 11-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over O'Connell et al. taken with each Zhang et al., Weiss et al., and Liu et al., in further view of both Cong et al. (Mol. Ther., May 2014, 22, Supplement 1, Abstract 551) and Dong et al. (Hum. Gene Ther., 1996, 7: 2101-2112; of record in the parent application 16/054,298). 
The teachings of O'Connell et al., Zhang et al., Weiss et al., and Liu et al. are applied as above for claims 2-4, 6-9, 11-13, and 17-19.  O'Connell et al., Zhang et al., Weiss et al., and Liu et al.do not specifically teach a size of less than 4.7 kb for their sgRNA/Cas9-encoding nucleic acid insert (claim 5).  However, one of skill in the art would have been motivated to vary the insert size according to the vector to be used.  For example, AAV was used in the prior art to deliver Cas9/sgRNAs (see Cong et al., Abstract 551).  Cong et al. teach that, since AAV has a limited packaging capacity, the size of the sgRNA/Cas9-encoding nucleic acid insert should be adjusted such as not to exceed AAV packaging capacity (see Abstract 551).  Liu et al. teach that using the minimalized Cas9 increases the efficacy of delivery via AAV (see [0023]).  Dong et al. teach that the optimal AAV packaging capacity is between 4.1 and 4.9 kb (see Abstract).  Based on these teachings, using an insert of less than 4.7 kb would have been obvious to one of skill in the art when delivery via AAV was desired.
With respect to claims 14 and 15, Cong et al. teach Cas9/sgRNA where sgRNA expression is driven by the U6 promoter and Cas9 expression is driven by a promoter different than the U6 promoter (see Figure 1A).  One of skill in the art would have found obvious to use the promoters taught by Cong et al. to achieve the predictable results of expressing RNA-targeted nucleoprotein complex in the cells.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

10.	Claims 2-4, 6-9, 11-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over O'Connell et al. taken with each Zhang et al., Weiss et al., and Liu et al., in further view of in further view of Chen et al. (Cell, 2013, 155: 1479-1491; of record in the parent application 15/359,567).
The teachings of O'Connell et al., Zhang et al., Weiss et al., and Liu et al. are applied as above for claims 2-4, 6-9, 11-13, and 17-19.  O'Connell et al., Zhang et al., Weiss et al., and Liu et al. do not teach a mutated transcription termination sequence, (claims 16 and 20).  Chen et al. teach optimizing the nucleoprotein complex for its stability by introducing point mutations to remove a putative U3 terminator in the sgRNA stem loop (see p. 1481, column 2, first full paragraph).  One of skill in the art would have found obvious to remove the putative terminator from the sgRNA of O'Connell et al., Renton et al., Weiss et al., and Liu et al. as taught by Chen et al. to achieve the predictable result of stabilizing the nucleoprotein complex.  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

11.	Claims 2-4, 6-9, 11-13, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over O'Connell et al. taken with each Zhang et al., Weiss et al., and Liu et al., in further view of in further view of and Conway et al. (PGPUB 2015/0056705; of record in the parent application 15/359,567).
The teachings of O'Connell et al., Zhang et al., Weiss et al., and Liu et al. are applied as above for claims 2-4, 6-9, 11-13, and 17-19.  O'Connell et al., Zhang et al., Weiss et al., and Liu et al. do not teach phosphorothioate linkages (claim 21).  However, stabilizing nucleic acids by using phosphorothioate linkages was routine in the prior art (see for example, Conway et al., [0090], [0182]).  One of skill in the art would have found obvious to introduce phosphorothioate linkages to achieve the predictable result of stabilizing the nucleoprotein complex.  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.




12.	No claim is allowed.  No claim is free of prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633